DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments and remarks received 05/17/2022.  Currently, claims 1, 7, 11-12, 14-16 are pending.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The examiner notes the remarks are toward the specific teaching of a first enzyme being hyaluronidase and a second being a therapeutic agent that together form a gel upon mixing.  The examiner notes that an enzyme is an enzyme because it brings about a biochemical change.  Thus, choosing an enzyme and a therapeutic agent is known to bring about a change once mixed together.  Choosing a specific enzyme and a generic therapeutic agent would be obvious based upon the intended or desired change – an enzyme would be chosen for its known characteristic.  Combining two known elements, an enzyme and a therapeutic agent, each bringing their own known property, an enzyme and a treating agent, which bring about a routine and expected change, the enzyme functions as it should to modify the agent once mixed therewith, the particular modification brought about by the known properties of the enzyme and the drug (forming a gel), is not considered inventive.  
Andino specifically teaches the use of enzyme hyaluronidase in combination with a drug [0117], delivered to the same site.  As previously indicated in the rejection, it would be obvious to provide the first enzyme as D1 in Muta and the agent as D2 in Muta.  Applicant argues the drug formulation on its own causes the phase change, and not the enzyme.  The examiner respectfully notes that Andino specifies the drug formulation includes the enzyme – see [0117].  Thus, the drug formulation that forms a gel, includes the enzyme.  Applicant further argues the syringe of Muta would not be suitable for ocular injection.  The examiner finds no evidence the syringe of Muta could not be used for ocular injection, and further notes the enzyme and drug could be used for treatment in any area based upon the particular therapeutic agent used and the desired outcome of the treatment.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muta et al. (US 2009/0105660) in view of Andino et al. (US 2016/0106584).
Regarding claim 1, Muta discloses 
A multi chamber syringe unit (10, figs. 1-3) comprising: 
a longitudinal body (12, figs. 1-3) with a side wall (side wall of 12, figs. 1-3), a distal end side (distal end side of 12 near the syringe port 18, figs. 1-3), a proximal end side (proximal end side of 12 with the opening end 30, figs. 1-3) opposite to the distal end side (see figs. 1-3), an interior (interior of 12, figs. 1-3) limited by the side wall (side wall of 12) between the distal end side (distal end side of 12 near the syringe port 18) and the proximal end side (proximal end side of 12 with the opening end 30) and a distal opening (18) arranged in the distal end side (distal end side of 12 near the syringe port 18) for providing a liquid out of the body (Examiner notes: the limitation “for providing a liquid out of the body” is interpreted as functional limitation. See par. 0031, when the plunger 22 is pushed into 12, the front drug D1 flows out first through 18 and then through the syringe needle 28. Therefore, the distal opening 18 is configured to provide a liquid out of the body 12); 
a separating element (14, fig. 2) arranged in the interior of the body (interior of 12, fig. 2) such that a distal chamber (distal chamber containing drug D1, fig. 2) and a proximal chamber (proximal chamber containing drug D2, fig. 2) are formed in the interior of the body (see fig. 2), wherein the separating element (14) seals the distal chamber (distal chamber containing drug D1, fig. 2) from the proximal chamber (proximal chamber containing drug D2, fig. 2) (Examiner notes: see par. 0029, 14 partitions the interior of 12 into two spaces in which different types of drugs D1 and D2 are filled. Therefore, 14 seals the distal chamber from the proximal chamber); and 
a bypass arrangement (26, fig. 1 and par. 0031. Examiner notes: see par. 0031, the gap between 26 of each pair forms a bypass channel along which the rear drug D2 is guided to the syringe port 18) provided in the side wall of the distal chamber of the body (side wall of distal chamber of 12, figs. 1-2) and located adjacent to the distal end side of the body (distal end side of 12 near the syringe port 18, figs. 1-3); 
a first pharmaceutical liquid (drug D1) arranged in the distal chamber of the body (distal chamber of body 12 containing drug D1, fig. 2); and 
a second pharmaceutical liquid (drug D2) arranged in the proximal chamber of the body (proximal chamber of body 12 containing drug D2), 
wherein the body (12) and the separating element (14) are arranged such that the distal chamber (distal chamber containing drug D1, fig. 2) is essentially emptied when the separating element (14) is moved to the bypass arrangement (26) (Examiner notes: see par. 0031, 26 are formed on an inner peripheral surface of the syringe port 18 side, the length of each 26 is smaller than the entire length of 14 but is larger than the length from the front end to the lip portion 20. 26 dent the lip portion 20 of 14 when 14 reaches the tip of the body 12. The gap between 26 of each pair forms a bypass channel along which the rear drug D2 is guided to the syringe port 18. Thus, after injection of the front drug D1 is completed, the rear drug D2 can be successively injected).
Regarding claim 1, Muta discloses the syringe unit as set forth above, except for wherein the first pharmaceutical liquid comprises an enzyme being hyaluronidase and the second pharmaceutical liquid comprises a therapeutic active ingredient, and wherein the first pharmaceutical liquid and the second pharmaceutical liquid together form a gel such as a hydrogel or complex upon mixing.
Muta only discloses the syringe unit comprising two different drugs D1 and D2 (fig. 2 and pars. 0029-0031)
However, Andino teaches a drug delivery system wherein the enzyme is administered to the ocular tissue in a separate step from – preceding – infusion of the drug (par. 0117), the enzyme is hyaluronidase (par. 0117), and the enzyme and the drug are administered at the same site (par. 0117). Therefore, Andino teaches the system configured to delivered the first pharmaceutical liquid (enzyme being hyaluronidase, par. 0117) and then the second pharmaceutical liquid (drug with therapeutic active ingredient for ocular treatment, pars. 0096-0102) wherein the first pharmaceutical liquid and the second pharmaceutical liquid together form a gel [0118], such as a  complex upon mixing (Examiner notes: since the enzyme and the drug are administered at the same site and the enzyme is administered prior to the infusion of the drug, they form a gel and complex (enzyme with the drug) upon mixing at the injection site).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the two different drugs D1 and D2 of Muta’s system to be the enzyme and the particular drug for ocular treatment, as taught by Andino, for the purpose of enhancing penetration/release of the drug into the ocular tissues to treat ocular diseases (par. 0117 of Andino).
Regarding claim 7, Muta in view of Andino,
Andino further teaches wherein the therapeutic active ingredient comprises a protein (see par. 0096 for the drug comprising protein for delivery to ocular tissues).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the drug D2 of Muta’s system to be the drug comprising a protein configured to be delivered to ocular tissues, as taught by Andino, for the purpose of treating ocular diseases (par. 0096 of Andino).
Regarding claim 11, Muta in view of Andino,
Muta further discloses a needle (28, figs. 1-2) connected to the distal opening (18) of the distal end side of the body (distal end side of 12 near the syringe port 18).

Claim(s) 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muta et al. (US 2009/0105660) in view of Goodman et al. (US 2016/0067406) and Andino et al. (US 2016/0106584).
Regarding claim 12, Muta discloses 
A method of preparing a multi chamber syringe (10, figs. 1-3) having a longitudinal body (12, figs. 1-3) with a side wall (side wall of 12, figs. 1-3), a distal end side (distal end side of 12 near the syringe port 18, figs. 1-3), a proximal end side (proximal end side of 12 with the opening end 30, figs. 1-3) opposite to the distal end side (see figs. 1-3), an interior (interior of 12, figs. 1-3) limited by the side wall (side wall of 12) between the distal end side (distal end side of 12 near the syringe port 18) and the proximal end side (proximal end side of 12 with the opening end 30) and a distal opening (18) arranged in the distal end side (distal end side of 12 near the syringe port 18) for providing a liquid out of the multi chamber syringe (Examiner notes: the limitation “for providing a liquid out of the body” is interpreted as functional limitation. See par. 0031, when the plunger 22 is pushed into 12, the front drug D1 flows out first through 18 and then through the syringe needle 28. Therefore, the distal opening 18 is configured to provide a liquid out of the body 12), comprising: 
filling a first pharmaceutical liquid (drug D1) into the interior of the body (interior of 12) adjacent to its distal end side (distal end side of 12 near the syringe port 18) (Examiner notes: see fig. 2 for drug D1 to be located adjacent to the distal end side of 12 near the syringe port 18. See also par. 0034 for drug D1 to be filled into body 12 prior to element 14 to be placed in the body 12 by the vacuum tapping method); 
providing a separating element (14, fig. 2) in the interior of the body (interior of 12) of the multi chamber syringe (10) such that a distal chamber (distal chamber containing drug D1, fig. 2) and a proximal chamber (distal chamber containing drug D1, fig. 2) are formed in the interior of the body (see fig. 2), wherein the first pharmaceutical liquid (drug D1) is held within the distal chamber (distal chamber of body 12 containing drug D1, fig. 2); and 
filling a second pharmaceutical liquid (drug D2) into the proximal chamber (proximal chamber containing drug D2, fig. 2) of the interior of the body (interior of 12). 
Regarding claim 12, Muta discloses the method as set forth above, except for a step of sterilizing the multi chamber syringe, and except for the first pharmaceutical liquid comprises an enzyme being hyaluronidase and the second pharmaceutical liquid comprising a therapeutic active ingredient wherein the first pharmaceutical liquid and the second pharmaceutical liquid together form a gel such as a hydrogel or complex upon mixing.
However, Goodman teaches a method comprising a step of sterilizing the barrel of the syringe prior to filling (pars. 0048 and 0053).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Muta’s method by adding the step of sterilizing the barrel of the syringe prior to filling, as taught by Goodman, for the purpose of providing sterile environment with little risk of contamination (par. 0053 of Goodman).
Regarding claim 12, Muta in view of Goodman is silent that the first pharmaceutical liquid comprises an enzyme being hyaluronidase and the second pharmaceutical liquid comprising a therapeutic active ingredient wherein the first pharmaceutical liquid and the second pharmaceutical liquid together form a gel such as a hydrogel or complex upon mixing.
 Muta only discloses two different drugs D1 and D2 (fig. 2 and pars. 0029-0031).
However, Andino teaches a method of delivering drug to ocular tissues wherein the enzyme is administered to the ocular tissue in a separate step from – preceding – infusion of the drug (par. 0117), the enzyme is hyaluronidase (par. 0117), and the enzyme and the drug are administered at the same site (par. 0117). Therefore, Andino teaches the method of delivering the first pharmaceutical liquid comprising an enzyme being hyaluronidase and then delivering the second pharmaceutical liquid comprising a therapeutic active ingredient (pars. 0096-0102) wherein the first pharmaceutical liquid and the second pharmaceutical liquid together form a gel such as complex upon mixing (Examiner notes: See paragraph [0118] since the enzyme and the drug are administered at the same site and the enzyme is administered prior to the infusion of the drug, they form a gel and complex (enzyme with the drug) upon mixing at the injection site).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the two different drugs D1 and D2 of Muta’s system to be the enzyme and the particular drug for ocular treatment, as taught by Andino, for the purpose of enhancing penetration/release of the drug into the ocular tissues to treat ocular diseases (par. 0117 of Andino).
Regarding claim 14, Muta in view of Goodman and Andino disclose the method according to claim 12,
Muta further discloses a step of providing a closing element (distal portion of 22) in the interior of the body (interior of 12) of the multi chamber syringe (10) such that the proximal chamber (proximal chamber containing drug D2, fig. 2) is closed (Examiner notes: see fig. 2, the proximal chamber containing drug D2 is closed by element 14 and the distal portion of 22).
Regarding claim 15, Muta in view of Goodman and Andino,
Muta further discloses wherein the multi chamber syringe (10) is aligned with the distal end side of the body (distal end side of 12 near the syringe port 18, figs. 1-3) during all steps of the method (Examiner notes: see figs. 1-3, since the distal end side of 12 is part of the multi chamber syringe 10, it is aligned with the multi chamber syringe 10 during all steps of the method).
Regarding claim 16, Muta in view of Goodman and Andino disclose the method according to claim 12, Muta further disclosing wherein the bypass arrangement (26, fig. 1) is provided in the sidewall of the distal chamber of the body ([0026]: side wall of distal chamber of 12, figs. 1-2);  and is located adjacent to the distal end side of the body (distal end side of 12 near the syringe port 18, figs. 1-3), 
wherein the body (12) and the separating element (14) are arranged such that the distal chamber (distal chamber containing drug D1, fig. 2) is essentially emptied when the separating element (14) is moved to the bypass arrangement (26) (Examiner notes: see par. 0031, 26 are formed on an inner peripheral surface of the syringe port 18 side, the length of each 26 is smaller than the entire length of 14 but is larger than the length from the front end to the lip portion 20. 26 dent the lip portion 20 of 14 when 14 reaches the tip of the body 12. The gap between 26 of each pair forms a bypass channel along which the rear drug D2 is guided to the syringe port 18. Thus, after injection of the front drug D1 is completed, the rear drug D2 can be successively injected).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783